Exhibit 10.5

PATENT AND LICENSE SECURITY AGREEMENT

This PATENT AND LICENSE SECURITY AGREEMENT (this “Agreement”), dated as of
December 22, 2008, is by and between GTC BIOTHERAPEUTICS, INC. (“Grantor”) and
GENERAL ELECTRIC CAPITAL CORPORATION (“Grantee”).

W I T N E S S E T H:

WHEREAS, Grantor and Grantee entered into that certain Amended and Restated
Master Security Agreement, dated as of December 29, 2006 (as amended as of the
date hereof and as further amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”);

WHEREAS, Grantor and Grantee desire to amend the Security Agreement, and have
entered or will enter into that certain Consent and Amendment No. 3 to Amended
and Restated Master Security Agreement dated as of December 22, 2008 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement Amendment”);

WHEREAS, in order to induce Grantee to enter into the Security Agreement
Amendment and to continue to make the loans and other credit accommodations as
provided for in the Security Agreement, Grantor has agreed to pledge the Patent
Collateral (as defined below) to Grantee in accordance herewith, in each case to
secure the Indebtedness (as defined in the Security Agreement); and

WHEREAS, this Agreement is required by the terms of the Security Agreement
Amendment.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.

(i) Unless otherwise defined herein, capitalized terms used herein which are
defined in the Security Agreement shall have the meanings specified in the
Security Agreement.

(ii) The words “hereof”, “herein”, and “hereunder” and words of like import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and schedule references are
to this Agreement unless otherwise specified.

(iii) All terms defined in this Agreement in the singular shall have comparable
meanings when used in the plural, and vice versa, unless otherwise specified.

(iv) “Default” means the occurrence of either of the following events: (a) any
default by Grantor under the terms of the Security Agreement or any other Debt
Document; or (b) any Event of Default.



--------------------------------------------------------------------------------

2. Security Interest in Patents. As security for prompt payment in full of all
of the Indebtedness, Grantor hereby grants to Grantee a second priority security
interest, having priority over all other security interests (other than the
security interest in favor of LFB (as defined below)) in all of Grantor’s now
owned or existing and hereafter acquired or arising (collectively, the “Patent
Collateral”):

(i) patents and patent applications, and the inventions and improvements
described and claimed therein, including, without limitation, those patents and
patent applications listed on Schedule A, and (a) the reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (b) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, including, without limitation, payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements thereof, and (c) the right to sue for past, present
and future infringements thereof (all of the foregoing patents and applications,
together with the items described in the foregoing clauses (a)-(c), being
sometimes hereinafter individually and/or alone or in conjunction with the
non-US Patents identified in Schedule C collectively referred to as the
“Patents”);

(ii) license agreements with any other party in connection with any Patents or
such other party’s patents or patent applications, whether Grantor is a licensor
or licensee under any such license agreement, including, but not limited to, the
license agreements listed on Schedule B, and the right upon the occurrence and
during the continuance of a Default to use the foregoing in connection with the
enforcement of the rights of Grantee under the Security Agreement (all of the
foregoing being hereinafter referred to collectively as the “Licenses”).
Notwithstanding the foregoing provisions of this Section 2, the Licenses shall
not include any license agreement which by its terms prohibits (which
prohibition is enforceable under applicable law) the grant of the security
interest contemplated by this Agreement for so long as such prohibition
continues; it being understood that upon request of Grantee, Grantor will in
good faith use reasonable efforts to obtain consent for the creation of a
security interest in favor of Grantee in Grantor’s rights under such license
agreement; and

(iii) Non-US Patents and Licenses, including, without limitation, those listed
on Schedule C.

3. Restrictions on Future Agreements. Grantor will not, without Grantee’s prior
written consent, enter into any agreement, including, without limitation, any
license agreement, which is inconsistent with this Agreement, and Grantor
further agrees that it will not take any action, and will not permit any action
to be taken by others subject to its control, including licensees, or fail to
take any action, which would affect the validity or enforcement of the rights
transferred to Grantee, under this Agreement or any other Debt Document or the
rights associated with those Patents which are necessary or desirable in the
operation of Grantor’s business.

4. New Patents. Grantor represents and warrants that the Patents and Licenses
listed on Schedules A, B and C, collectively, include all of the patents, patent
applications now owned by Grantor, and all license agreements in force as of the
date hereof with any other party in connection with any Patents or such other
party’s patents or patent applications, whether Grantor

 

- 2 -



--------------------------------------------------------------------------------

is a licensor or licensee under any such license agreement. If, prior to the
termination of this Agreement, Grantor shall (i) obtain rights to any new
patentable inventions or license agreements or any patents or patent
applications in connection therewith or (ii) become entitled to the benefit of
any patent, patent application or any reissue, division, continuation, renewal,
extension or continuation-in-part related to any Patent or any improvement on
any Patent, the provisions of Section 2 shall automatically apply thereto, and
Grantor shall give to Grantee prompt written notice thereof. Grantor hereby
authorizes Grantee to modify this Agreement by (a) amending Schedules A, B or C,
as the case may be, to include any future patents, patent applications and
license agreements in connection with patents and patent applications that are
Patents or Licenses under Section 2 or under this Section 4, and (b) filing, in
addition to and not in substitution for, this Agreement, a short form of this
Agreement containing on Schedules A, B or C thereto, as the case may be, such
future patents, patent applications and license agreements which are Patents or
Licenses, as the case may be, under Section 2 or this Section 4. Notwithstanding
the foregoing, Grantor agrees that Grantee’s security interest shall extend to
all of the collateral listed in Section 2 and this Section 4, regardless of
whether Grantee actually amends Schedules A, B or C, respectively.

5. Royalties. Grantor hereby agrees that the use by Grantee of the Patents and
Licenses as authorized hereunder shall be coextensive with Grantor’s rights
thereunder and with respect thereto and without any liability for royalties or
other related charges from Grantee to Grantor.

6. Nature and Continuation of Grantee’s Security Interest. This Agreement is
made for collateral security purposes only. This Agreement shall create a
continuing security interest in the Patents and the Licenses and shall remain in
full force and effect until the Indebtedness has been paid in full and the
Security Agreement terminated, at such time the rights granted to Grantee
hereunder shall also terminate.

7. Right to Inspect; Further Assignments and Security Interests. Grantee shall
have the right, in accordance with the terms and conditions of the Security
Agreement, to inspect the premises of Grantor and to examine the books, records
and operations of Grantor relating to the Patents. Grantor agrees not to sell or
assign its respective interests in, or grant any license under (other than
granting any license in the ordinary course of business), the Patents without
the prior written consent of Grantee.

8. Duties of Grantor. Grantor shall have the duty to the extent desirable in the
conduct of Grantor’s business and consistent with Grantor’s current business
practices or Grantor’s reasonable business judgment: (i) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or thereafter until the termination of this Agreement; (ii) to make application
on such unpatented but patentable inventions as Grantor deems appropriate;
(iii) to take reasonable steps to preserve and maintain all of Grantor’s rights
in the patent applications and patents that are part of the Patents and
(iv) obtain any consents, waivers or agreements necessary to enable Grantee to
exercise its remedies with respect to any and all Patent Collateral. Any
expenses incurred in connection with the foregoing shall be borne by Grantor.
Grantor shall not abandon any right to file a patent application or any pending
patent application or patent which is or shall be, in the Grantor’s reasonable
business judgment, necessary or economically desirable to the operation of
Grantor’s business. Grantor agrees to

 

- 3 -



--------------------------------------------------------------------------------

retain an experienced patent attorney for the filing and prosecution of all such
applications and other proceedings. Grantee shall have no duty with respect to
the Patents and Licenses. Without limiting the generality of the foregoing,
Grantee shall not be under any obligation to take any steps necessary to
preserve rights in the Patents or Licenses against any other parties, but may do
so at its option during the continuance of a Default, and all expenses incurred
in connection therewith shall be for the sole account of Grantor and added to
the Indebtedness secured thereby.

9. Grantee’s Right to Sue; Limited License. From and after the occurrence and
during the continuance of a Default, Grantee shall have the right, but shall not
be obligated, upon prior written notice to Grantor, to bring suit to enforce the
Patents and the Licenses, and, if Grantee shall commence any such suit, Grantor
shall, at the request of Grantee, do any and all lawful acts and execute any and
all proper documents required by Grantee in aid of such enforcement. Grantor
shall, upon demand, promptly reimburse and indemnify Grantee for all reasonable
attorneys’ fees and other costs and expenses incurred by Grantee in the exercise
of its rights under this Section 9 (including, without limitation, the allocated
cost of in-house counsel). If, for any reason whatsoever, Grantee is not
reimbursed with respect to the costs and expenses referred to in the preceding
sentence, such costs and expenses shall be added to the Indebtedness secured
hereby. Grantor hereby grants to Grantee a license with respect to all Patents
and Licenses owned or used by Grantor to the extent necessary to enable Grantee,
effective upon the occurrence of any Default, to realize on the Patents and
Licenses and any successor or assign to enjoy the benefits of the Patents and
Licenses. This license shall inure to the benefit of Grantee and its successors,
assigns and transferees, whether by voluntary conveyance, operation of law,
assignment, transfer, foreclosure, deed in lieu of foreclosure or otherwise.
Such license is granted free of charge, without requirement that any monetary
payment whatsoever including, without limitation, any royalty or license fee, be
made to any Grantor or any other Person by Grantee or any other Person.

10. Waivers. No course of dealing between Grantor and Grantee, and no failure to
exercise or delay in exercising on the part of Grantee any right, power or
privilege hereunder or under the Security Agreement or other Debt Documents
shall operate as a waiver of any of Grantee’s rights, powers or privileges. No
single or partial exercise of any right, power or privilege hereunder or under
the Security Agreement or other Debt Documents shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

11. Grantee’s Exercise of Rights and Remedies Upon Default. Notwithstanding
anything set forth herein to the contrary, it is hereby expressly agreed that
upon the occurrence and during the continuance of a Default, Grantee may
exercise any of the rights and remedies provided in this Agreement or any of the
other Debt Documents. Without limiting the generality of the foregoing, Grantor
acknowledges and agrees that (i) the Patents and Licenses comprise a portion of
the Collateral and Grantee shall have the right to exercise its rights under the
Security Agreement with respect to the Patents and Licenses to the same extent
as with respect to all other items of Collateral described therein, and
(ii) from and after the occurrence and during the continuation of a Default,
Grantee or its nominee may use the Patents and Licenses to assemble,
manufacture, sell, prepare for sale or take possession of the Collateral, or for
any other purpose in connection with the conduct of Grantor’s business. Any
proceeds of any of the Patent Collateral may be applied by the Grantee to the
payment of expenses in connection with the enforcement of Grantee’s rights and
remedies hereunder and in connection with the Patent

 

- 4 -



--------------------------------------------------------------------------------

Collateral, including, without limitation, reasonable attorneys’ fees and legal
expenses, and any balance of such proceeds may be applied by Grantee toward the
payment of such of the Indebtedness, and in such order of application, as
Grantee may from time to time elect (and, after payment in full of all
Indebtedness, any excess shall be delivered to Grantor or as a court of
competent jurisdiction shall direct).

12. Severability. If any provision hereof is held to be illegal or
unenforceable, such provision shall be fully severable, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by such provision’s severance. Furthermore, in lieu of any such
provision, there shall be added automatically as a part of this Agreement a
legal and enforceable provision as similar in terms to the severed provision as
may be possible.

13. Modification. This Agreement cannot be altered, amended or modified in any
way, except as specifically provided in Sections 2 and 4 hereof or by a writing
signed by the parties hereto.

14. Cumulative Remedies; Power of Attorney. All of Grantee’s rights and remedies
with respect to the Patents and the Licenses, whether established hereby, by any
other agreements or by law, shall be cumulative and may be exercised singularly
or concurrently. Grantor hereby irrevocably appoints Grantee as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor or otherwise to carry out the acts described below. Upon the
occurrence and during the continuance of a Default, Grantor hereby authorizes
Grantee to, in its sole discretion, (i) endorse Grantor’s name on all
applications, documents, papers and instruments necessary or desirable for
Grantee in the use of the Patents and the Licenses, (ii) take any other actions
with respect to the Patents and the Licenses as Grantee deems is in its best
interest, (iii) grant or issue any exclusive or non-exclusive license with
respect to the Patents to anyone on commercially reasonable terms, and
(iv) assign, pledge, convey or otherwise transfer title in or dispose of the
Patents and the Licenses to anyone on commercially reasonable terms. Grantor
hereby ratifies all that such attorney-in-fact shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable until this Agreement shall have been terminated pursuant to
Section 6 hereof. Grantor acknowledges and agrees that this Agreement is not
intended to limit or restrict in any way the rights and remedies of Grantee
under the Security Agreement or other Debt Documents, but rather is intended to
facilitate the exercise of such rights and remedies. Grantee shall have, in
addition to all other rights and remedies given it by the terms of this
Agreement, all rights and remedies allowed by law and the rights and remedies of
a secured party under the Uniform Commercial Code as enacted in any jurisdiction
in which, respectively, either (x) the Patents may be located or deemed located
or (y) the Licenses were granted.

15. Binding Effect; Benefits. This Agreement shall be binding upon Grantor and
its successors and assigns, and shall inure to the benefit of Grantee and its
nominees, successors and assigns. The successors and assigns of Grantor shall
include, without limitation, a receiver, trustee or debtor-in-possession of or
for Grantor; provided, however, that Grantor shall not voluntarily assign its
obligations hereunder without the prior written consent of Grantee.

16. CHOICE OF LAW; WAIVER OF JURY TRIAL; SERVICE OF PROCESS. THE VALIDITY,
INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT

 

- 5 -



--------------------------------------------------------------------------------

SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CONNECTICUT. GRANTOR AND GRANTEE
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT. GRANTOR HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL GRANTEE BE LIABLE FOR LOST
PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

17. Notices. Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (messages sent by e-mail or
other electronic transmission (other than by telecopier) shall not constitute a
writing, however any signature on a document or other writing that is
transmitted by e-mail or telecopier shall constitute a valid signature for
purposes hereof), and shall be deemed to have been validly served, given or
delivered when received by the recipient if hand delivered, sent by commercial
overnight courier or sent by facsimile, or three (3) Business Days after deposit
in the United States mail, with proper first-class postage prepaid and addressed
to the party at its address and/or facsimile number set forth in the Security
Agreement, or to such other address as either party shall specify to the other
in writing from time to time.

18. Section Headings. The Section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

19. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile shall be equally as effective as
delivery of a manually executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic transmission shall also deliver a manually executed counterpart of
this Agreement, but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.

20. Right of Recordal of Security Interest. Grantee shall have the right, but
not the obligation, at the expense of Grantor, to record this Agreement in the
United States Patent and Trademark Office and with such other United States and
foreign recording authorities deemed reasonable and proper by Grantee. Grantee
shall advise Grantor of such recordals, and Grantor shall comply with all
formalities and execute all documents deemed reasonable and proper by Grantee in
connection therewith. Upon satisfaction in full of the Indebtedness and
termination of the Security Agreement, Grantor shall have the right to effect
recordal of such satisfaction or termination at the expense of Grantor in the
United States Patent and Trademark Office and with such other United States and
foreign recording authorities deemed reasonable and proper by Grantor, and
Grantee shall execute all documents deemed reasonable and proper by Grantor in
connection therewith. Grantee and Grantor shall cooperate to effect all such
recordals hereunder. Grantor shall reimburse Grantee for all reasonable expenses
(including, without limitation, filing fees, translation fees, fee related to
retention of local patent clerks and local attorneys) incurred by Grantee
relating to such recordals within fifteen (15) days of making such reimbursement
request and providing documentation evidencing such expenses to Grantor.

 

- 6 -



--------------------------------------------------------------------------------

21. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interest granted to Grantee pursuant to this Agreement
and the exercise of any right or remedy by Grantee hereunder are subject to the
provisions of that certain Subordination and Intercreditor Agreement dated as of
December 22, 2008 (the “Intercreditor Agreement”) by and among Grantor, Grantee
and LFB Biotechnologies, a société anonyme established under the laws of France
(“LFB”). In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

Signature Page to Patent and License Security Agreement

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

GRANTOR:  

GTC BIOTHERAPEUTICS, INC.,

a Massachusetts corporation

  By:  

/s/ John B. Green

  Name:   John B. Green   Title:   Senior Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

Signature Page to Patent and License Security Agreement

 

GRANTEE:  

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

  By:  

/s/ Jason M. Dufour

  Name:   Jason M. Dufour   Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A

to Patent and License Security Agreement

PATENTS



--------------------------------------------------------------------------------

SCHEDULE B

to Patent and License Security Agreement

LICENSES



--------------------------------------------------------------------------------

SCHEDULE C

to Patent and License Security Agreement

NON-US PATENTS AND LICENSES